On the Meeits.
Wtlt, J.
This case presents the same question as presented in the case just decided, namely, whether the respondents can be compelled by mandamus to collect the judgments for drainage assessments to provide funds to pay the warrants issued by the Administrator of Accounts under act 30 of the acts of 1871.
This proceeding is for (he same purpose as that stated in the case just decided. The cases were tried together and the same decree entered in each.
We regard the assignment to Yan Norden by the relators herein merely as a pledge of their franchises. re-
As pledgee, Yan Norden had sufficient interest to compel the respondents to perform the duty imposed on them by act 30 of the acts of 187L
As pledgers, the relators have sufficient interest to demand that the respondents shall perform the duty required of them by Yan Norden.
Judgment affirmed.